On petition for rehearing in this case we have concluded that our directions to the trial court should be modified. The only provision in the judgment that was entered which was not in accord with our construction of the contract involved was the entry of a personal judgment against the defendant for the principal sum of the mortgage. We therefore direct that the cause be remanded to the district court with directions to modify the judgment by striking out the provision for personal judgment against the defendant for the principal of the mortgage indebtedness and attorney's fees, and otherwise affirming it, with costs to appellant.
Givens, C.J., and Budge, Lee and Varian, JJ., concur.